I dissent. I see no error on the part of the Circuit Judge. The act is plain, and the defendant guilty. The defendant should have kept its plant in proper repair so that the act could not have been committed. If defendant is to be excused because the act was an accident, no defendant could ever be convicted. All their acts would be accidental. Might as well excuse the owner of a vicious animal that escapes and does injury for want of proper repairs in a fence or house, and claims that it was an accident. The defense should only appeal to the Court in mitigation of sentence.